Citation Nr: 0112172	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteitis deformans (Paget's Disease).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957, and from January 1958 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board in December 2000, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

In April 2001, the RO referred additional evidence to the 
Board in support of the veteran's claims.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2000).  After reviewing the foregoing evidence, the Board 
finds that the additional submission is not pertinent.  
Consequently, the Board finds that it is not necessary to 
refer this evidence to the RO for review before rendering a 
decision.  38 C.F.R. § 20.1304(c) (2000).

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychosis.  Therefore, the disposition of this issue will be 
held in abeyance pending further development by the RO, as 
requested below.


FINDINGS OF FACT

1.  A November 1993 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
Paget's disease; no timely appeal therefrom was filed.

2.  Evidence received since the final, November 1993 rating 
decision with regard to Paget's disease does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence demonstrating the 
presence of PTSD of service origins, and there is no 
allegation that such evidence exists.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for Paget's disease is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (2000).

2.  Evidence received since the November 1993 rating decision 
is not new and material, and the claim for service connection 
for Paget's disease is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2000); §§ 3.104(a), 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings or treatment of Paget's disease or PTSD.  A December 
1967 separation examination report notes normal orthopedic 
and psychiatric clinical evaluations.

In a November 1971 statement, J.L., a service comrade, 
reported that the veteran experienced severe headaches, and 
"numerous spells of di[zz]iness and blacking out" during 
service.

VA and private medical records show treatment for various 
disabilities from May 1972 to May 1991.  The veteran was 
admitted to a private facility with complaints of paranoid 
delusions in May 1972.  Paranoid schizophrenia was diagnosed.  
The report indicates that the veteran's psychiatric disorder 
had its onset approximately one year earlier.

During an April 1979 VA psychiatric examination, the veteran 
gave a history of nervousness since 1964, and indicated that 
he was "jittery quite a bit of the time."  He explained 
that he felt depressed.  The diagnostic impression was 
nervous disorder, probable depression.

The veteran was admitted to a private facility in January 
1982, when he experienced hallucinations after discontinuing 
his medication.  The discharge diagnosis was chronic, 
undifferentiated schizophrenia.

In correspondence the following month, the veteran's private 
physician explained that the veteran was hospitalized from 
January to February 1982, after experiencing "some very 
severe psychotic symptoms with a high degree of agitation and 
disorganization of thought, which included auditory 
hallucinations."  He reported treating the veteran for his 
mental disorder since 1973.

On VA psychiatric examination in April 1983, the veteran 
complained of anxiety and auditory hallucinations.  The final 
assessment was schizophrenia, undifferentiated type, 
manifested by auditory hallucinations, inappropriate affect, 
and paranoid ideation.

During a May 1984 VA psychiatric examination, the veteran 
reported poor stress management, difficulty concentrating, 
periodic auditory hallucinations, and difficulty initiating 
sleep because of his "ruminations over the events of the 
day."  The diagnostic impression was undifferentiated 
schizophrenia in partial remission with persistence of 
auditory hallucinations.

A May 1988 private treatment record indicates that a bone 
scan showed findings consistent with Paget's disease 
involving the pelvis and both femurs.

During VA outpatient treatment in September 1990, the veteran 
gave a history of anxiety since 1967, and Paget's disease 
since 1987.

The veteran filed a claim of entitlement to service 
connection for Paget's disease in April 1991.  This claim was 
denied by the RO in a November 1993 rating decision.

In February 1993 correspondence, the veteran sought to reopen 
his claim for service connection for Paget's disease.

In support of his claim, the veteran submitted a statement 
from J.M., a service comrade, in September 1993.  Therein, 
J.M. reported that he noticed a "drastic change" in the 
veteran's mood and behavior during his tour of duty in Guam 
in 1967.  He related that the veteran experienced numerous 
dizzy spells, black outs, and severe headaches.  He explained 
that the veteran was "not the same person" when he next saw 
him in November 1974.

A November 1993 rating decision found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for Paget's disease.  The 
veteran was informed of, but voiced no disagreement with, 
that decision.  That decision became final.

In May 1994 correspondence, a VA physician reported that he 
was currently treating the veteran for a chronic anxiety 
disorder.

A May 1994 report from a VA social worker notes a history of 
psychiatric treatment since 1971.  The provisional diagnosis 
was paranoid schizophrenia, and major depression.

A June 1995 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for Paget's disease, and denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) with this decision in October 1995, and 
submitted a substantive appeal (VA Form 9) in January 1996, 
perfecting his appeal.

During a February 1996 VA orthopedic examination, the veteran 
gave a history of sustaining fractures of the right tibia and 
fibula in 1980.  He reported some intermittent low grade 
aching around the fracture area of the mid portion of the 
right tibia, primarily during cold and damp weather.  X-rays 
of the right lower extremity showed completely healed 
fractures of the mid third of the tibia and the proximal 
third of the fibula.  Paget's disease was diagnosed.  The 
examiner opined that the disease was not related to the 
veteran's period of active duty.

The following month, the veteran submitted a copy of a 
January 1996 VA outpatient treatment record, excerpts from 
two medical treatises regarding Paget's disease, and a 
statement from his spouse.  In her statement, the veteran's 
wife reported that the veteran lost weight and "se[e]med 
different" following his service in Guam.  She explained 
that he sought treatment at a military hospital, but his 
physicians were unable to determine what was wrong with him.  
He was reportedly given medication for his "nerves."  She 
related that the veteran continued to experience psychiatric 
symptoms following his separation from service, and received 
VA and private treatment for this disability.

During a June 1996 personal hearing, the veteran testified 
that he received treatment for his psychiatric symptoms 
during service, and was given Librium and Valium.  Transcript 
(T.) at 2-3.  He explained that he received VA and private 
treatment for his psychiatric disorder following his 
separation from service, and indicated that various 
medications were prescribed.  T. at 4-12.  The veteran 
reported sustaining fractures of right leg when he fell 
between two boats in August 1980, and noted that Paget's 
disease was diagnosed in 1987 or 1988.  T. at 16.

In August 1996, VA outpatient records reflecting treatment 
for schizophrenia and Paget's disease from February 1991 to 
July 1996 were associated with the claims folder.

A September 1996 VA medical report indicates that the veteran 
received therapy for chronic schizophrenia over the previous 
several years, and notes that he related the disorder to his 
period of active duty.

On VA orthopedic examination in February 1997, the veteran 
reported that Paget's disease was diagnosed in 1987, and 
suggested that the disorder was related to service.  Paget's 
disease was diagnosed.  The examiner explained that this 
diagnosis could not be established prior to 1987, and 
concluded that the disease was not related to service.

VA outpatient records show psychiatric treatment from June 
1999 to January 2001.

During a March 2001 Video Conference hearing, the veteran 
reported that he supervised an airplane maintenance crew 
during service.  T. at 3-4.  He explained that he worked in a 
Strategic Air Command (SAC) unit, and often worked in excess 
of 18 hours a day.  T. at 4-5.  He related that the long 
hours and stress associated with the job took its toll on 
him.  T. at 5 and 8.  The veteran reported receiving 
treatment for nervous manifestations during service, and 
indicated that he was given Valium.  T. at 6-7.  He denied 
receiving inpatient psychiatric treatment during service.  T. 
at 7.  The veteran explained that he did not report his 
anxiety, depression, and hallucinations during his separation 
examination because he suppressed these symptoms.  T. at 9.  
He reported receiving VA and private medical treatment for 
his psychiatric disorder following his separation from 
service.  T. at 9-12 and 14-16.

The veteran testified that he did not experience orthopedic 
problems prior to service.  T. at 3.  He gave a history of 
fatigue and pain in both femurs since approximately 1963, and 
maintained that these symptoms were consistent with the post-
service diagnosis of Paget's disease.  T. at 16 and 19.

The veteran's wife testified that she and the veteran had 
been married for 43 years.  T. at 12.  She explained that the 
veteran became angry and depressed, and lost weight during 
his service in Guam.  T. at 12.  She reported that he 
experienced "bad dreams" regarding service, and indicated 
that he was treating his psychiatric symptoms with Valium and 
Librium.  T. at 12-13.


Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.

With regard to the notice provisions of the VCAA, the Board 
finds that the November 1995 Statement of the Case and 
subsequent Supplemental Statements of the Case have informed 
the veteran of the correct legal standard governing new and 
material evidence and the type and content of evidence 
required to constitute new and material evidence to reopen 
his claim.  Specifically, the RO has informed the veteran 
that he has not submitted competent evidence to link his 
current Paget's disease with service, and that medical 
evidence merely confirming the existence of the disease is 
not material.  Accordingly, the Board finds that the RO has 
discharged any notice duties under the VCAA.  Since it is 
clear as a matter of law that the actions of the RO have 
complied with the new legislation as to notice, and as the 
new legislation specifically provides that the appellant must 
first submit new and material evidence before further 
development action is required, the Board may proceed to 
address the question of whether new and material evidence has 
been submitted without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to the issue of entitlement to service 
connection for PTSD, the Board concludes that the RO has 
either complied with, or gone beyond, these provisions.  The 
RO has obtained the veteran's service medical records, and 
there is no indication of outstanding Federal Government 
records or other records that have been identified by the 
veteran.  In addition, the RO has obtained all identified 
records from VA and private medical care providers.  The RO 
has also notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.

There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard, supra.

II.  New and Material Evidence

As indicated above, a November 1993 rating decision found 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
Paget's Disease.  The veteran was notified of that decision 
and his appellate rights, but failed to perfect an appeal.  
See 38 U.S.C. 4005(c) (West 1988) (now 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000)); 38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 19.192 
(1991) (now 38 C.F.R. § 20.1103 (2000)).  Accordingly, the 
November 1993 rating decision finding that new and material 
evidence had not been submitted to reopen the claim for 
service connection for Paget's disease became final and is 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for Paget's disease.  The evidence 
submitted since the last denial includes excerpts from two 
medical treatises, VA outpatient treatment records from 
February 1991 to January 2001, and VA examination reports 
dated in February 1996 and February 1997.  This evidence, 
however, is fundamentally cumulative of other evidence 
previously submitted and considered by the RO in November 
1993.  The medical evidence of record considered by the RO in 
November 1993 failed to show a causal relationship between 
the veteran's Paget's disease and service, and the medical 
evidence submitted since the final decision similarly fails 
to show a causal relationship.

Lay evidence of record at the time of the final decision 
alleged that the veteran's Paget's disease was related to 
service, and statements received subsequent to the November 
1993 rating decision (including various written statements 
from the veteran, a statement from the veteran's wife, 
testimony from the June 1996 personal hearing, and testimony 
from the March 2001 Video Conference hearing) simply 
reiterate the aforementioned allegations, and are merely 
redundant of evidence previously of record, and thus not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, lay 
assertions of medical causation cannot serve as a predicate 
to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in November 1993.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record in November 1993.  The Board must find that the 
recently obtained evidence is fundamentally cumulative.  It 
only serves to show what was known in November 1993.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for Paget's 
disease, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that even assuming 
it could get to the merits, and assuming the veteran's 
recollections of his symptoms in service were accurate, the 
record would still lack a medical basis to link the veteran's 
Paget's disease to service.

III.  Service Connection Claim

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulation had previously required a "clear 
diagnosis" rather than a diagnosis in accord with 38 C.F.R. 
§ 4.125.  As Cohen had been decided when the RO last reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard, 4 Vet. 
App. 384.

The questions of the occurrence or adequacy of the veteran's 
claimed stressful experiences are not at issue in this case.  
Rather, the Board is denying the veteran's claim based on the 
fact that the competent and probative evidence of record 
shows that the veteran does not meet the diagnostic criteria, 
as set out in DSM-IV, for a current diagnosis of PTSD.  A 
claim for service connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

While the veteran maintains that PTSD is related to service, 
he is not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In sum, the competent and probative evidence is against a 
finding that meets the criteria for a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125.  Rather, the evidence 
shows that the veteran has psychiatric disorders other than 
PTSD.  Accordingly, as the record fails to demonstrate PTSD, 
the appeal is denied.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
Paget's disease is denied.

Service connection for PTSD is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  However, records from the SSA have not 
been associated with the veteran's claims folder.  Although 
any SSA decision would not be controlling, it may be 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim),  and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Based on testimony during the March 2001 Video Conference 
hearing, it appears that there may be outstanding medical 
records containing relevant evidence.  See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for psychosis pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Under the provisions of the Veterans Claims Assistant Act of 
2000, it appears that the veteran's history of treatment for 
nervous manifestations during service, and current medical 
findings of psychosis are sufficient to require that the 
veteran be afforded a VA examination to ascertain the 
etiology of any current psychiatric disorder, and to provide 
specific opinions regarding the degree of medical probability 
that any such disorder is connected to service.  Clearly, the 
current record is not sufficient to make a decision on the 
claim as there is no competent medical evidence to link 
current psychosis to service, and the veteran's lay 
assertions of medical causation are not competent to 
establish a relationship between service and the type of 
disability at issue here.  Consequently, the Board finds that 
clarification is required as to the etiology of the veteran's 
psychosis based upon a thorough review the entire claims 
file.  See Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for psychosis 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
veteran, all outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
SSA records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Upon completion of the above 
development to the extent feasible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder present.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
the likelihood that the veteran has a 
chronic psychiatric disorder, including a 
psychosis, which had its onset in service 
or is otherwise relate thereto.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.

All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for psychosis.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



